Citation Nr: 1212455	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability of the buttock, claimed as due to exposure to herbicides. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right foot disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971 and from April 1976 to February 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal was remanded for additional development in May 2010.  While the appeal was in remand status, the RO granted service connection for PTSD.  As there has been a full grant of the benefit sought on appeal, that issue is no longer before the Board.  The remaining issues have been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  A skin disability of the buttock was not manifest in service and is unrelated to service, to include exposure to herbicides therein.

2.  Service connection for a low back condition, a right foot disability, and a left foot disability was denied in a May 2005 rating decision; the Veteran did not appeal.

3.  The evidence received since the May 2005 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a low back disability, a right foot disability, and a left foot disability.


CONCLUSIONS OF LAW

1.  A skin disability of the buttock was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The May 2005 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a low back disability, a right foot disability, and a left foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

The Court has also recently issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

A letter dated in March 2007 addressed the evidence necessary to support the Veteran's claims.  He was advised of the conditions under which presumptive service connection might be granted for herbicide exposed Veterans.  The meaning of new and material evidence was discussed and the Veteran was advised of the underlying reasons for the previous denials of his claims.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

An August 2010 letter discussed the status of the Veteran's claim.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA and private records have been obtained and associated with the record.  Records from the Social Security Administration (SSA) have also been received.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a skin disability of the buttock.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting any skin problems on his buttocks.  Further, the Board finds that there is otherwise no credible evidence of any in-service disease or injury, or credible evidence of a continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disability was incurred in service.  Accordingly, a VA examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	Service Connection for a Skin Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Effective February 24, 2011, VA is amending its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to a skin disability of the right buttock.  In March 1977 the Veteran sustained burns on his trunk and right arm in a cooking accident.  A diagram of the extent of the burns does not include either buttock.  On separation from service, the Veteran declined a separation physical examination.  He certified that he had not accrued any serious medical illnesses during his tour of active duty.  

In January 2007 the Veteran indicated that he had bump on his buttocks.  He noted that the disability began in January 1970.

In March 2007 the Veteran requested a herbicide examination and noted his belief that he was exposed to herbicides during his tour in Korea.  

In December 2007 the Veteran expressed his belief that the claimed bump on his buttocks was due to herbicide exposure.

On VA skin examination in April 2009, the Veteran's burn scars were described.  He did not complaint of any skin disability of the buttocks.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for this claimed skin disability.  In that regard, the Board notes that, even if it was presumed that he was exposed to herbicides, it is not shown that the reported bump on his buttock is a manifestation of any of the disabilities for which presumptive service connection is warranted, and the Veteran is not shown to be competent to establish a relationship between such disability and herbicides. 

With respect to service connection on the basis that it manifested during service, the Board observes that service treatment records are entirely negative for any skin condition of either buttock.  Moreover, the evidence of record does not reflect any diagnosis of the claimed disability, or that it has been related by medical evidence to service.  Despite being advised of the evidence necessary to substantiate his claim, the Veteran has not identified or produced any credible evidence, medical or otherwise, that would tend to show that he currently has a skin disability of either buttock that is due to disease, injury, or exposure in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

As noted, the Veteran has stated that there is a bump on his buttocks that started in 1971.  However, several physical examinations conducted in service after that time showed specific findings that he had no skin defects and no identifying body marks were present.  Furthermore, the Veteran himself denied any skin diseases in March 1976 and November 1976, which was several years after the bump allegedly appeared.  The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeal for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time. The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints.  Rather, the Board is relying on the fact that the Veteran is documented as having specifically denied any complaints of skin problems, and of several physical examinations having been shown to be negative for any skin problems or unusual body marks.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains substantial relevant documentation that fails to support a history of a bump having manifested while in service.  Under such circumstances, the Board finds that the facts of this case are distinguishable from Buchanan, and that current assertions by the Veteran as to the bump manifesting in service are not credible.

In summary, there is no credible evidence of a chronic disability in service, no credible evidence of a continuity of symptomatology since service, and no medical evidence establishing any current disability of the buttocks.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied. 

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216   (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Back Disability

Service connection was denied for a low back condition in a May 2005 rating decision.  The RO determined that the evidence failed to establish a relationship between the currently diagnosed degenerative joint disease and any injury during service.  

The evidence of record at the time of the May 2005 rating decision included the Veteran's service treatment records.  A January 1978 X-ray report notes that the Veteran fell injuring his right hip and cervical spine; the study showed transitional lumbar spine with only four nonrib-bearing vertebrae; the intervertebral disc spaces were well maintained and there was no fracture identified.  In February 1978 the Veteran reported that he had fallen on his side during a basketball game; the assessment was possible muscle contusion.  Low back pain was assessed in March 1978, following another fall.  In September 1981 the Veteran reported back pain between his shoulder blades of two weeks' duration.  The assessment was subscapular pain.  in October 1981 muscle strain of the back was assessed.  

Also of record at the time of the May 2005 rating decision were VA outpatient treatment records.  They show that the Veteran presented in November 2004 with complaints of low back pain.  The diagnosis was degenerative joint disease.  In February 2005 a provider noted degenerative disc disease of the lumbosacral spine.

On VA examination in April 2005 the Veteran complained of chronic low back pain.  Following review of the records and physical examination, the examiner noted that the Veteran had experienced lumbosacral strain in service, with recurrent episodes.  She indicated that the record was silent until 2004 when X-rays showed mild degenerative disease.  She concluded that there was no evidence to suggest that the Veteran's current degenerative disease was attributable to intermittent episodes of musculoskeletal strain on active duty and there was no evidence of chronicity of low back pain.  

Private neurology records confirm the Veteran's back complaints.  In February 2005 the private provider assessed low back pain related to arthritis.  

Having carefully reviewed the record, the Board has concluded that new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability.  As noted, the RO denied the Veteran's claim because it determined that the evidence did not establish a relationship between his current diagnosis and his complaints in service.  Since then, there has been no new medical evidence added to the record which tends to show a relationship to service.  The Veteran's reports of ongoing back pain were considered at the time of the May 2005 rating decision and are thus cumulative.  In essence, the evidence added to the record since the May 2005 rating decision is not new and, therefore, does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the prior final decision has not been cured, and the claim may not be reopened.

	Foot Disability

Service connection for right and left foot disabilities was denied in the May 2005 rating decision.  The RO determined that the evidence failed to demonstrate any relationship between the currently diagnosed tarsal tunnel syndrome and any injury during service.  

The evidence of record at the time of the May 2005 rating decision included the Veteran's service treatment records.  In July 1980 the Veteran complained of left heel pain after falling 15 feet and landing on his feet.  X-rays were normal.  The assessment was heel contusion.  In June 1982 the Veteran reported an injury to his right foot after dropping a heavy stove part on it.  The assessment was possible fracture, though the provider stated that he doubted such.  In August 1983 the Veteran complained of pain in the fourth digit of his left foot after a grease container fell on it.  Objectively, there was an abrasion with slight swelling of the toe.  

The record at the time of the May 2005 rating decision also included VA treatment records indicating a diagnosis of degenerative joint disease in November 2004.  In January 2005 the Veteran was assessed with tarsal tunnel syndrome.  He reported that he had complained about foot pain in service.  In February 2005 he was assessed with degenerative joint disease of the feet and tarsal tunnel syndrome.  

Also of record at the time of the May 2005 rating decision was the report of an April 2005 VA examination.  The Veteran complained of chronic foot pain bilaterally that had been present his entire life.  Following review of the record and examination, the diagnosis was peripheral neuropathy.  The examiner indicated that there was no evidence to suggest that the Veteran's symptoms were directly related to his incidence of dropping the stove part on his right foot in 1982.  She also pointed out that there was no evidence in the service records of a chronic foot problem.

Private neurology records added to the record since the May 2005 rating decision confirm the Veteran's foot complaints.  In February 2005 the private provider assessed bilateral tarsal tunnel syndrome and peripheral neuropathy.  

Additional VA records, some duplicates, indicate complaints of foot pain.

Having carefully reviewed the record, the Board has concluded that new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a foot disability.  As noted, the RO denied the Veteran's claim because it determined that there was no evidence of a relationship between his current complaints and service.  Since then, there has been no new medical evidence added to the record which tends to show a relationship to service.  The Veteran has essentially reiterated that he has experienced ongoing foot problems since service.  However, the Veteran's reports of ongoing pain since service were considered at the time of the May 2005 rating decision and are thus cumulative.  In essence, the evidence added to the record since the most recent May 2005 rating decision is not new and, therefore, does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the prior final decision has not been cured, and the claim may not be reopened.
	

ORDER

Entitlement to service connection for a skin disability of the buttock is denied.

New and material not having been received, the petition to reopen the claim of entitlement to service connection for a back disability is denied.

New and material not having been received, the petition to reopen the claim of entitlement to service connection for disabilities of the feet is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


